Citation Nr: 1033506	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the residuals of a 
cerebrovascular accident with left hemiparesis (claimed as a 
stroke).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to November 
1969 to include performing active duty in the Republic of 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2007 rating decision of the RO.

The Veteran requested an RO hearing before a Decision Review 
Officer(DRO), but failed to report to the hearing scheduled in 
May 2008. Thus, the hearing request is deemed withdrawn. See 38 
C.F.R. § 20.704 (2009).

The Board remanded the case in August 2009 for additional 
development of the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran failed to report without explanation for a VA 
examination to scheduled to determine the likely etiology of his 
claimed cerebrovascular accident.  

2.  The Veteran is not shown to have manifested complaints or 
findings of cardiovascular or cerebrovascular disease in service 
or for many years thereafter.  

3.  The currently demonstrated cerebrovascular disease to include 
the residuals of stroke suffered in 1998 is not shown to be due 
to Agent Orange exposure or other event of the Veteran's period 
active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by the residuals of 
cerebrovascular accident is not due to disease or injury that was 
incurred in or aggravated by active service; nor may any be 
presumed to have been incurred therein; nor is any due to 
presumed Agent Orange exposure incident to his service in the 
Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.300, 
3.303, 3.307. 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
and 5126, was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the October 2007 rating decision, he was 
provided notice of VCAA in July 2007.  The VCAA letters indicated 
the types of information and evidence necessary to substantiate 
the claim, and the division of responsibility between the Veteran 
and VA for obtaining that evidence, including the information 
needed to obtain lay evidence and both private and VA medical 
treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of his claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini, 18 Vet. App. at 119-20.  

The Veteran was afforded an opportunity for a VA examination in 
March 2010.  However, without explanation, he failed to report 
for the scheduled examination or to request another hearing.  

The evidence of record includes service treatment records, 
private treatment records, and statements from the Veteran.  All 
relevant evidence necessary for an equitable resolution of the 
issue on appeal has been identified and obtained, to the extent 
possible.  

In August 2009, the Board remanded the issue, in part, for the RO 
to obtain treatment records.  The RO sent the Veteran two 
development letters in October 2009 and January 2010 requesting, 
in part, for the Veteran to submit an updated list of health care 
providers.  He did not respond to the inquiries. In sum, the 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  

Given that the Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain; all 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103.


II.  Service Connection for Residuals of a Cerebrovascular 
Accident

The Veteran contends, without details, that his cerebrovascular 
accident was related to his extended period of active service.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).
 
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of 
the nervous system when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a Veteran was exposed to a herbicide agent (to include Agent 
Orange) during active service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association between 
exposure to herbicides and any other condition for which it has 
not specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); 
see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-
32,407 (Jun. 12, 2007). 
 
The record demonstrates that the Veteran served in the Republic 
of Vietnam during the Vietnam era.  Therefore, herbicide exposure 
is presumed.  However, he has not identified any condition 
included on the list of herbicide-related disorders at 38 C.F.R. 
§ 3.309(e).  

The Board remanded the claim for a VA examination to determine, 
in part, whether the Veteran suffered from diabetes mellitus, 
type II and whether the claimed residuals of his cerebrovascular 
accident were due to herbicide exposure in Vietnam.  However, the 
Veteran failed to report to the VA examination.  See Combee v. 
Brown, 34 F.3d at 1042.
 
The Veteran was scheduled to undergo a new VA examination in 
March 2010 for a VA examiner to provide a medical opinion as to 
whether the claimed cerebrovascular accident was related to 
service, to include as due to presumed herbicide exposure.  The 
VA examiner was also to determine whether the Veteran was 
currently suffering from diabetes mellitus that could be linked 
to that exposure.  (See August 2009 Remand).  

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, and when that examination was required to 
establish entitlement to the benefits sought, the decision on the 
claim must be made based on the available evidence of record.  38 
C.F.R. § 3.655(b) (2009); see also Kyhn v. Shinseki, 23 Vet. App. 
335, 339 (2010) (finding that "because the regular practices of 
VA do not include maintaining a hard copy of the Veteran's notice 
of his/her scheduled VA examination, the absence of any such copy 
from the claims file cannot be used as evidence to demonstrate 
that [a] notice was not mailed"). 

In this regard, the Board notes that it is well established that 
VA's duty to assist a claimant is not always a one-way street.  A 
claimant seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

In light of the Veteran's failure to cooperate with VA's efforts 
to assist him with the factual development of his claim, the 
claim must be adjudicated on the evidence currently of record.  

Lacking competent evidence linking the cerebrovascular accident 
to service, the Board finds no probative evidence that tends to 
support the Veteran's claim. 

The service treatment records do not show complaints or findings 
of cardiovascular or cerebrovascular disease.    

The Veteran had frontal headaches in October 1950, but the 
headaches were attributed to sinusitis.  A September 1951 Report 
of Medical History reflected no pertinent complaints.  The 
corresponding reenlistment examination revealed no related 
condition.  

A May 1957 service examination showed no pertinent abnormalities.  
The May 1959, July 1961 and March 1967 Report of Medical 
Examinations reported negative findings.  

A June 1963  Report of Medical History contained no complaints of 
cerebrovascular disease.  The corresponding Report of Medical 
Examination reflected no pertinent abnormalities.  The June 1969 
separation examination was similarly unremarkable.

The private treatment records, dated from October 1998 to August 
2007, show that the Veteran suffered a pontine ischemic stroke 
due to ischemic cerebral infarction of right pons with left 
hemiparesis with left facial and ocular paresis secondary to a 
right brain ischemic infarction in October 1998.  The Veteran was 
prescribed and apparently still uses, Coumadin to treat his 
condition.

A March 1999 private physician assessed the Veteran with left 
hemiparesis secondary to a previous stroke with remarkable 
improvement with physical therapy.

A September 2005 private treatment record shows findings of no 
syncope, convulsions, headache, light-headedness, weakness, 
paresthesias, or slurred speech on neurological examination.

Although the evidence of record reflects that the Veteran is 
shown to have had a history of remote heart problems, as well as 
some findings of hypertension in the recent past, and elevated 
blood sugars.  There is no medical evidence to confirm the 
presence of any cardiovascular or cerebrovascular disease prior 
to 1998.  

In sum, the evidence shows that the Veteran suffered a stroke in 
October 1998 at a time many years after service.  There are no 
complaints or findings referable to cardiovascular or 
cerebrovascular disease in service for many years thereafter.  

Notably, the Veteran has not asserted having a continuity of 
related symptoms since service, only a belief that current 
residuals of a cerebrovascular accident are somehow related to 
service.  Moreover, he has presented no competent evidence to 
support these limited lay assertions.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board may 
weigh the absence of contemporary medical evidence against lay 
statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 
2000).  

As such, his lay statements cannot constitute competent probative 
evidence, and the Board must rely on the medical evidence that is 
of record.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(a Veteran is competent to report that on which he or she has 
personal knowledge). 

Accordingly, as the evidence preponderates against the Veteran's 
claim, that doctrine of reasonable doubt is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for the residuals of a cerebrovascular 
accident with left hemiparesis is denied.


_______________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


